Title: To Thomas Jefferson from Willie Blount, 14 November 1801
From: Blount, Willie
To: Jefferson, Thomas


Sir,
Knoxville November 14th. 1801
Being disengaged this evening from such pursuits as generally engage my attention, and it occuring to me that I might not be considered an intruder, since I am one of those who admire your doings and quite willing and desirous that you should continue to preside as President of the United States so long as you may feel disposed to act in that way, and feeling desirous you should know merely for my own gratification that there does exist within the limits of the United States a man of my name, have written you this letter to which I in language of the purest sincerity subscribe it, as
Your unfeigned and unalterable friend
Willie Blount
